DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities:
The claims recite “and / or” in line 18 of claim 1, line 2 of claim 4, and line 3 of claim 5. This phrase should be “and/or”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the direction of longitudinal extent of the conductor insertion channel" in lines 17-18.  There is insufficient antecedent basis for this limitation in the 
Claim 1 recites "the direction of longitudinal extent of the contact pin insertion channel" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. The claim should be written as “a direction of longitudinal extent of the contact pin insertion channel”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann (U.S. 10,014,596).
With respect to claim 1, Hartmann discloses a conductor connection terminal (1, Fig. 10) comprising: an insulating material housing (17, Fig. 10) having a conductor insertion opening (18, Fig. 11), a conductor insertion channel (see the rest of 18 past the initial opening) attached to the conductor insertion opening, and a contact pin insertion opening (24, Fig. 11) with a contact pin insertion channel (see the rest of the cavity extending past 24) attached to the contact pin insertion opening; a busbar (3, Fig. 13) having a first contact portion (this is seen as the top of the busbar that would 

    PNG
    media_image1.png
    362
    755
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 14 of Hartmann

[AltContent: arrow]
    PNG
    media_image2.png
    297
    414
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    217
    429
    media_image3.png
    Greyscale
 






[AltContent: textbox (Common Height Level of First Spring Bow and Second Spring Bow when the Connector is arranged at a 45 degree Angle)]


Figure 2: Annotated Figs. 10 and 14 of Hartmann

With respect to claim 2, Hartmann discloses the conductor connection terminal according to claim 1, wherein the second clamping limb has a second clamping edge, wherein the second clamping edge and the second contact portion of the busbar form the second clamping point for a contact pin that is to be clamped. See col. 9, lines 57-59 as well Fig. 10)
With respect to claim 3, Hartmann discloses the conductor connection terminal according to claim 1, wherein the first spring bow and the second spring bow are bent in 
With respect to claim 4, Hartmann discloses the conductor connection terminal according to claim 1, wherein the first contact portion and/or the second contact portion is T-shaped. See in Fig. 13 how the busbar (3) has a reduced width section (41), thus making the contacting portions of the busbar into a “T-shape”.
With respect to claim 5, Hartmann discloses the conductor connection terminal according to claim 1, wherein the first contact portion and the second contact portion are connected to each other via a connecting portion of the busbar (see Figs. 12-14; specifically, it is seen that the body of the busbar is inherently a “connection portion” that physically, and electrically, connects the first/top contact portion with the second/bottom contact portion), wherein the first contact portion and / or the second contact portion are formed orthogonally to the connecting portion of the busbar (see, in Fig. 1 above, how the first and second contact portions are formed orthogonally on either side of the busbar) .
With respect to claim 6, Hartmann discloses the conductor connection terminal according to claim 1, wherein the busbar has a passage opening (see Fig. 2, below), wherein at least one recess (a cutout 42, Fig. 12) is arranged at the passage opening and wherein the clamping spring is mounted on the busbar via the recess (see col. 11, lines 4-10).
[AltContent: textbox (Passage Openings formed in the busbar containing recesses)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    347
    427
    media_image4.png
    Greyscale

Figure 2: Annotated Fig. 12 of Hartmann

With respect to claim 7, Hartmann discloses the conductor connection terminal according to claim 1, wherein the conductor connection terminal has an actuating element (36, Fig. 14), wherein the actuating element interacts with the first clamping limb and is arranged for opening or closing the first clamping point. See col. 9, line 63 – col. 10, line 7.
With respect to claim 8, Hartmann discloses the conductor connection terminal according to claim 7, wherein the actuating element is an actuating lever (see 36 in Figs. 14 and 18-19), wherein the actuating lever is adapted to be swiveled via a swivel bearing (37, Fig. 14).
With respect to claim 9, Hartmann discloses the conductor connection terminal according to claim 8, wherein the first clamping point is arranged in the region of the swivel bearing of the actuating lever. See Fig. 14.

With respect to claim 11, Hartmann discloses the conductor connection terminal according to claim 1, wherein a plurality of busbars with respectively associated clamping springs are arranged in the insulating material housing, wherein a respective conductor insertion opening that opens out to one of the first clamping points is provided in the insulating material housing and wherein a respective contact pin insertion opening that opens out to one of the second clamping points is provided in the insulating material housing. See Figs. 11 and 18-21.
With respect to claim 12, Hartmann discloses the conductor connection terminal according to claim 1, wherein the bearing limb of the clamping spring has two bends in opposite directions in the region of the bearing on the busbar. This is merely seen as how the bearing limb connects to both the spring bows, which are bends that bend in opposite directions, and is disposed in the region of the bearing of the lever. See Figs. 11 and 14.
With respect to claim 13, Hartmann discloses the conductor connection terminal according to claim 1, wherein a length of the clamping spring in the direction of longitudinal extent of the conductor insertion channel is greater than a width of the clamping spring transversely to the direction of longitudinal extent of the conductor insertion channel. See the illustration of the clamping spring (2) in Figs. 10-11. It is seen from Fig. 10 that the clamping spring (2) has a length in the longitudinal direction that is greater than at least 25% of the total length of the connector housing (17). Further, Figs. must be no greater than 25% of the total width of the housing. In this regard it is understood that the length of the clamping spring is greater than the width of the clamping spring.
With respect to claim 14, Hartmann discloses the conductor connection terminal according to claim 1, wherein the conductor connection terminal is adapted to contact a contact pin (5, Figs. 10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose various connectors having spring terminals for clamping a contact or conductor to a common busbar, with or without the use of an actuating lever.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833